Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces additional C$70 million credit facility TORONTO, Dec. 27 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. ("Kingsway") announced today that it has entered into a 365 day C$70 million credit facility agreement with a syndicate of banks. This credit facility is supplemental to the existing US$175 million credit facility that matures in June, 2009. "We are pleased that our relationships with our banking partners have enabled us to obtain this additional flexibility particularly at this time when credit conditions in the markets are challenging", said Shaun Jackson, Executive Vice President and CFO of Kingsway Financial. "We have undrawn amounts under our current facility but will utilize these new funds to repay our maturing 8.25% C$78 million debentures on December 31, 2007 at a lower financing cost." The Bank of Nova Scotia acted as Administrative Agent, Lead Arranger and Bookrunner and the Royal Bank of Canada acted as Documentation Agent. Forward Looking Statements This press release includes "forward looking statements" that are subject to risks and uncertainties. For information identifying important factors that could cause actual results to differ materially from those anticipated in the forward looking statements, see Kingsway's securities filings, including its 2006 Annual Report under the heading Risk Factors in the Management's Discussion and Analysis section. The securities filings can be accessed on the Canadian Securities Administrators' website at www.sedar.com, and on the EDGAR section of the U.S. Securities and Exchange Commission's website at www.sec.gov or through the Company's website at www.kingsway-financial.com.
